Exhibit 10.1
 
AMENDMENT AND WAIVER NO. 1 TO
AGREEMENT AND PLAN OF MERGER




THIS AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER is made as of the 28th day
of October, 2010


AMONG:


MIDAS MEDICI GROUP HOLDINGS, INC., a corporation formed pursuant to the laws of
the State of Delaware and having an office for business located at 445 Park
Avenue, New York, NY 10022
 
(“Midas”)


AND:


MMGH ACQUISITION, INC., a corporation formed pursuant to the laws of the State
of Delaware and a wholly owned subsidiary of Midas


(the "Acquirer")


AND:


CONSONUS TECHNOLOGIES, INC., a corporation formed pursuant to the laws of the
State of Delaware and having an office for business located at 301 Gregson
Drive, Cary, NC 27511


("Consonus")
 
WHEREAS:


A.              Midas, Acquirer and Consonus entered into an Agreement and Plan
of Merger, dated as of April 30, 2010 (the “Merger Agreement”);




B.              Midas, Acquirer and Consonus wish to provide for certain waivers
and amendments to the Merger Agreement, which remains in full force and effect;


C.              During September and October 2010, Consonus completed certain
transactions, as follows:


a)              Consonus completed the sale of certain data centers and related
services pursuant to the asset purchase agreement dated October 1, 2010 by and
among Consonus, Consonus Acquisition Corp., a Delaware corporation, Viawest,
Inc., a Colorado corporation and VW Acquisition Corp., a Delaware corporation
(the “Asset Sale”);


b)              Strategic Technologies, Inc., a North Carolina corporation owned
by Consonus (“STI”), Avnet, Inc., a Delaware corporation (“Avnet”) and certain
individuals entered into a Forbearance Agreement, Restructuring Agreement and
Seventh Amendment to Amended and Restated Refinancing Agreement, pursuant to
which, among other matters, debts owed by STI to Avnet were released upon the
payment of specified sums and certain warrants issued by Consonus to Avnet were
purchased (the “Avnet Agreement”);


c)              STI and Oracle America, Inc. (“Oracle”), entered into a
Settlement and Release, dated as of October 27, 2010, pursuant to which debts
owed to Oracle by STI were released upon the payment of specified sums (the
“Oracle Agreement”); and


d)              Consonus and Knox Lawrence International, LLC (“KLI”) entered in
a Fee Agreement on October 25, 2010, pursuant to which, among other matters, KLI
was paid a fee of $750,000 and received certain warrants to purchase shares of
Consonus, in exchange for KLI approval of the foregoing transactions (the “KLI
Agreement”).
 
 
 

--------------------------------------------------------------------------------

 


D.              All capitalized terms not otherwise defined shall have the
definitions set forth in the Merger Agreement.


           NOW THEREFORE, WITNESSETH THAT in consideration of the premises and
the mutual covenants, agreements, representations and warranties contained
herein and in the Merger Agreement, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
 
1.  
Midas and Acquirer acknowledge the transactions related to the Asset Sale, Avnet
Agreement, Oracle Agreement and KLI Agreement (the “Consonus Transactions”), and
hereby waives the provisions of Section 4.1 of the Merger Agreement insofar as
required, such that the Consonus Transactions do not and shall not constitute a
breach of the Merger Agreement.



2.  
Midas hereby consents to the payment of a cash dividend of $1.85 per share by
Consonus to its shareholders and hereby waives the provisions of Section 4.1 of
the Merger Agreement insofar as required, such that the payment of the dividend
does not and shall not constitute a breach of the Merger Agreement.



3.  
Consonus hereby agrees to pay all costs incurred by Midas to date, but unpaid as
of the date of this Agreement, in connection with the merger transaction, Merger
Agreement, S-4 registration statement or any related costs or expenses.  Midas
shall provide Consonus with invoices for all transaction costs and expenses
incurred which remain outstanding as of the date of this date of this Agreement
or incurred after the date of this agreement,  and such costs shall be paid
directly by Consonus on behalf of Midas.



4.  
All other terms and provisions of the Merger Agreement remain in full force and
effect.





IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.
 

  MIDAS MEDICI GROUP HOLDINGS, INC.            
By:
/s/ Nana Baffour       Nana Baffour,       Chief Executive Officer          

 

  MMGH ACQUISITION, INC.            
By:
/s/ Nana Baffour       Nana Baffour,       Chief Executive Officer          




  CONSONUS TECHNOLOGIES, INC.            
By:
/s/ Hank Torbet       Hank Torbet       Chairman Special Committee          

                                                      
